Pee Oubiam.
It is not clear from tbe record wbetber tbis is a controversy without action, submitted on an agreed statement of facts, or an adversary proceeding in which tbe facts were agreed upon. If tbe former, it must be dismissed for failure to accompany tbe agreed statement of facts with necessary affidavit. Grandy v. Gulley, 120 N. C., 176, 26 S. E., 779. If tbe latter, tbe pleadings are not before us and tbe appeal must be dismissed for failure to sendmp' necessary parts of the record proper. Waters v. Waters, 199 N. C., 667; Pruitt v. Wood, 199 N. C., 788.
Dismissed.